Per Curiam,. The question arising in this case is whether there is sufficient evidence to support the claim made by the appellant against the estate of Sarah G. Moore for board and care during the later years of her life. The deceased was the mother of the wife of appellant, and had resided with the family of appellant during the period of eighteen years preceding her death, which occurred in her eightieth year. She was in poor health the greater part of the time, and not able to do anything. She owned twenty acres of land, the rent of which she always collected and appropriated to her own use. During four or five years preceding her death appellant occupied this land and paid the rent to her as any other tenant would have done. It appeared from the proof that she said several times that appellant and his wife had been kind to her, and she supposed when she died she would give them the land; that they Ought to have it; that the daughter, appellant’s wife, ought to have it. On one of these occasions, about four years before her death, appellant was present and heard her make such statement. She made no disposition of her property by will, nor does it in any way appear that she was urged to make such or any other disposition by appellant, or that she attempted to do so, aside from the fact that a short time before her death she expressed a desire to settle up her affairs, and requested a justice of the peace to be sent for; but it does not appear what she wanted to do or whether the justice of the peace received any directions from her in regard to the settlement of her affairs. In all this there was no express promise to pay for the hoard and care she received from appellant, nor can we say that there is such a state of proof as to justify the conclusion that the parties were intending on the one hand to pay and on the other hand to receive pay for what was done. The most that can be said of it is that she accepted the care and attention usually bestowed by children upon aged parents, and that on several occasions she expressed her sense of satisfaction at the treatment she so received and her purpose of rewarding her daughter and appellant, or her daughter, for what they had done for her. She did not carry out this purpose, nor did she attempt to do so, nor did they ever request or suggest a wish that she should. It does not appear that the course of things differed in any substantial degree during the last years of her life from that of the former years when she was living with appellant, and yet it was only during the later years that she used the expressions above referred to which are relied upon to support appellant’s claim. She did not seem to feel under obligation to do otherwise than as she might see fit in the matter of compensating appellant or his wife, nor did they assert anything whatever upon the point. We are inclined to agree with the Circuit Court that the appellant’s claim is not supported by the proof. As to the proposition of law submitted to the court to be held, the court committed no error. The evidence did not support its assumption of fact that the appellant relied upon the transfer of the twenty acres as compensation for said board and care. For this reason if for no other, it was properly rejected. The judgment of the Circuit Court will be affirmed. Judgment affirmed.